IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: CONDEMNATION BY SUNOCO            : No. 400 MAL 2017
PIPELINE L.P. OF PERMANENT AND           :
TEMPORARY RIGHTS OF WAY FOR              :
THE TRANSPORTATION OF ETHANE,            : Petition for Allowance of Appeal from
PROPANE, LIQUID PETROLEUM GAS,           : the Order of the Commonwealth Court
AND OTHER PETROLEUM PRODUCTS             :
IN THE TOWNSHIP OF UNION,                :
HUNTINGDON COUNTY,                       :
PENNSYLVANIA, OVER THE LANDS OF          :
STEPHEN GERHART AND ELLEN S.             :
GERHART                                  :
                                         :
                                         :
PETITION OF: STEPHEN GERHART             :
AND ELLEN S. GERHART                     :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of January, 2018, the Petition for Allowance of Appeal

is DENIED.